t c summary opinion united_states tax_court abdul kamara petitioner v commissioner of internal revenue respondent docket no 19016-05s filed date allen s lokensky specially recognized for petitioner alex shlivko for respondent nims judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated section references are to the internal_revenue_code in effect for the year in issue respondent determined a deficiency in petitioner’s federal_income_tax in the amount of dollar_figure the issue for decision is whether petitioner is liable for the alternative_minimum_tax amt for the taxable_year background some of the facts have been stipulated and are so found the stipulation of facts and related exhibits are incorporated herein by this reference at the time the petition was filed petitioner resided in new york new york petitioner timely filed a form_1040 u s individual_income_tax_return for the year ended date the return was prepared by allen lokensky a public accountant on the return petitioner indicated his status as head_of_household and claimed his parents as dependents in petitioner worked as a licensed practical nurse for st mary’s center inc and de sales assisted living he reported dollar_figure in form_w-2 wage and tax statement wages on his return petitioner deducted dollar_figure of itemized_deductions for on schedule a itemized_deductions petitioner claimed dollar_figure of medical and dental expenses dollar_figure of state_and_local_income_taxes dollar_figure of other taxes dollar_figure of gifts to charity dollar_figure of unreimbursed employee business_expenses dollar_figure of tax preparation fees and dollar_figure of attorney and accounting fees petitioner calculated his total income_tax_liability to be dollar_figure petitioner failed to include any amt or attach form_6251 alternative minimum tax--individuals after subtracting dollar_figure for federal_income_tax withheld and dollar_figure for excess social_security_tax withheld petitioner requested a refund in the amount of dollar_figure on date respondent issued to petitioner a notice_of_deficiency for his federal_income_tax respondent determined a deficiency of dollar_figure which was attributable to the amt petitioner filed a petition seeking redetermination of the deficiency petitioner has conceded that respondent’s arithmetic in computing petitioner’s amt is correct petitioner has also conceded that respondent computed the alternative_minimum_tax in accordance with the internal_revenue_code petitioner nevertheless contends that respondent inappropriately applied the amt to his circumstances discussion sec_55 imposes an amt in addition to all other taxes imposed by subtitle a a taxpayer’s amt liability is the amount by which the taxpayer’s tentative_tax exceeds his or her regular_tax sec_55 for noncorporate taxpayers the tentative_tax is calculated by using the taxpayer’s alternative_minimum_taxable_income sec_55 as relevant to the case before us alternative_minimum_taxable_income is a recomputation of taxable_income without the benefit of certain itemized_deductions and personal exemptions see sec_55 sec_56 pursuant to this statutory scheme respondent calculated petitioner’s amt liability to be dollar_figure as previously mentioned petitioner does not challenge respondent’s calculation of his amt liability and agrees that the calculation was in accordance with the internal_revenue_code petitioner’s objection is simply that respondent erred in applying the amt to petitioner he asserts that congress did not intend for the amt to apply to taxpayers like him who are in the nonwealthy working class he believes he should not be subject_to the amt since he works two jobs night shifts weekends and overtime to support his family petitioner also points out that he did not claim any_tax preferences that are targets of the amt items of tax preference are described in sec_57 and include depletion intangible drilling costs tax-exempt_interest certain accelerated_depreciation or amortization and exclusion for gains on sale of certain small_business stock petitioner provides no authority to support his position his arguments are based on criticisms of the amt in newspaper articles and his misreading of internal_revenue_service publication your federal_income_tax these are not authoritative sources of federal tax law see zimmerman v commissioner 71_tc_367 affd without published opinion 614_f2d_1294 2d cir furthermore petitioner’s arguments have been previously rejected by this court as set forth in the statute the amt does apply to lower-income taxpayers not just the wealthy see katz v commissioner tcmemo_2004_97 prosman v commissioner tcmemo_1999_87 although tax_preferences play a part in the computation of the amt a taxpayer may still be liable for the amt even if he claimed no tax_preferences 83_tc_742 we are not unsympathetic to petitioner’s concerns about the amt’s reach this court has stated the unfortunate consequences of the amt in various circumstances have been litigated since shortly after the adoption of the amt in many different contexts literal application of the amt has led to a perceived hardship but challenges based on equity have been uniformly rejected citations omitted 124_tc_165 affd 454_f3d_782 8th cir congress enacted the amt provisions and we have no authority to disregard them see holly v commissioner tcmemo_1998_55 accordingly we sustain respondent’s deficiency determination to reflect the foregoing decision will be entered for respondent
